                Case 19-11466-KG            Doc 982    Filed 11/12/19      Page 1 of 2



                                 UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF DELAWARE




In re In re Center City
Healthcare, LLC, et al.,
                                        )       Case No. 19-11466 (KG)
                 Debtor(s)              )
                                        )
                                        )       Related to Docket No. 733
                                        )
                                        )       MEDIATOR'S CERTIFICATE OF COMPLETION


In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, dated September

19, 2019, the undersigned mediator reports that the mediation was completed on November 6, 2019,

and resolved in the following manner:


(a) The following individuals were present:

        (1) Parties (name and capacity) – All parties had multiple personal representatives with
        authority to settle present.

         (2) Counsel (name and party representing) –

        Debtors’ Counsel: Mark Minuti, Jeffrey Hampton

        The Official Committee of Unsecured Creditors’ Counsel: Boris Mankovetskiy and Andrew
        Sherman

        Tenet Healthcare Corporation & Tenet Business Services Corp. and Conifer Health Solutions, LLC
        & Conifer Revenue Cycle Solutions LLC Counsel: Gregory Pesce and Laura Davis Jones

        MidCap Funding IV Trust Counsel: Gretchen Santamour



(b) The following parties failed to appear and/or participate as ordered: None



(c) The outcome of the mediation conference was:
               Case 19-11466-KG         Doc 982      Filed 11/12/19     Page 2 of 2



       The matter has been completely resolved and counsel have been instructed to file an
appropriate stipulation and proposed order within twenty (20) days of the conference.



Dated: November 12, 2019                      /s Judith K. Fitzgerald
                                              Signature of Mediator

                                              Judith K. Fitzgerald
                                              Tucker Arensberg, P.C.
                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              412-559-2987

cc: Counsel of Record
